                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ANTONIO DA’MON JOHNSON,

        Plaintiff,
                                                  Case No. 18-cv-1006-bbc
   v.

GARY BOUGHTON, KENNETH MILLER,
SONYA ANDERSON, ROSE
GROCHOWSKI, JANE DOE1, JANE DOE 2,
JOHN DOE, AND JOLINDA WATERMAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/10/2019
        Peter Oppeneer, Clerk of Court                     Date
